Levin, J.
Plaintiff suffered an industrial injury when she fell on her back. She continued to work, experiencing increasing back pain, until laid off for economic reasons. More than a year later, after consulting a physician, she applied for worker’s disability compensation benefits.
The referee found her totally disabled and ordered that benefits be paid from the last day worked. The appeal board affirmed, and the Court of Appeals denied leave to appeal.
We agree that this case should be remanded for a further hearing and determination of the date of disability. Since plaintiff was laid off for economic reasons and did not consult a physician for over a year, the last day of work was not necessarily the date of disability.
My colleague predicates that conclusion on the provisions of the statute applicable to occupational disease or disability, which suggests that the conclusion depends on categorizing plaintiffs claim as an occupational disease or disability and that the result might be different if her claim were categorized as an industrial injury.1
*497When the occupational disease and disablement chapter, 1937 PA 61, was added, it may have been thought, because of the long course of many occupational diseases and disablements, that explicit provisions were needed concerning the dates of disability and personal injury.
Disablement is defined in that chapter as the event of becoming disabled, which in turn is defined as "the state of being disabled from earning full wages at the work in which the employee was last subject to the conditions resulting in disability”. 2
The concept that entitlement to benefits depends on disablement from earning full wages is expressed in the occupational injury chapter in establishing the rate of benefits.3 Benefits are payable for general disability "[w]hile the incapacity for work resulting [from] the injury” is total4 or partial.5
Whether plaintiffs incapacity is compensable as an occupational disease or disablement or as an occupational injury, she was not entitled to benefits until her condition incapacitated her for work.
Kavanagh, C. J., and Williams and Ryan, JJ., concurred with Levin, J.

 We should not implicitly decide as a matter of law whether plaintiffs present disability is attributable to the fall, or is an aggravation of the injury suffered at that time, or constitutes an occupational disease.
The categorization may affect the time when the right to benefits accrues and the act under which they are to be computed, and consequently the rate and duration of benefits.
Compare Braxton v Chevrolet Grey Iron Foundry Division of General Motors Corp, 396 Mich 685; 242 NW2d 420 (1976), where plaintiff was injured in an industrial accident but the appeal board did not specifically find that the disability was due to that injury. We re*497manded for further hearing and findings, stating that an occupational disease can be the cause of the disability even though it is aggravated by an accident or by subsequent work conditions or by both.


 1948 CL 417.1, 417.2; now MCLA 418.401, 418.411; MSA 17.237(401), 17.237(411).


 These provisions are also made applicable to claims for occupational disease or disablement, MCLA 418.401-418.441; MSA 17.237(401)-17.237(441).


 MCLA 418.351; MSA 17.237(351).


 MCLA 418.361; MSA 17.237(361).